         Case 1:20-cv-06539-JMF Document 245 Filed 02/23/21 Page 1 of 1


February 23, 2021

BY ECF

The Honorable Jesse M. Furman
United States District Court
 for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:    In re Citibank August 11, 2020 Wire Transfers
       (No. 20-cv-06539-JMF)

Dear Judge Furman,

We write jointly on behalf of the parties in In re Citibank August 11, 2020 Wire Transfers, in
response to the Court’s instruction in its February 16, 2020 ruling (ECF 243) concerning the
status of the disputed funds.

The parties have met and conferred. Citibank intends to seek an injunction pending appeal to
continue the freeze of the funds on substantially the same terms as the existing TROs.
Defendants do not consent. The parties have largely reached agreement on a briefing schedule
for Citibank’s motion. They jointly propose that Citibank will file that motion on March 2 and
that defendants will oppose on March 12.

In addition, Citibank respectfully requests that it be permitted to file a reply brief on March 19.
In light of the amounts at stake and the potentially case-dispositive threat that the dissipation of
those funds pose, Citibank believes that the Court would benefit from hearing Citibank’s
response to any claim of prejudice that the defendants plan to raise.

Defendants believe that a reply brief would be cumulative and therefore request, consistent with
prior practice in this case, that it not be permitted.

                                       Respectfully submitted,



/s/ Matthew D. Ingber                                  /s/ Robert S. Loigman
Matthew D. Ingber                                      Robert S. Loigman
Mayer Brown LLP                                        Quinn Emanuel Urquhart & Sullivan, LLP

John F. Baughman                                       Counsel for Defendants
Law Offices of John F. Baughman

Counsel for Plaintiff Citibank, N.A.
